Name: Commission Regulation (EC) No 1889/96 of 30 September 1996 setting the intervention threshold for apples for the 1996/97 marketing year
 Type: Regulation
 Subject Matter: agricultural structures and production;  marketing;  plant product
 Date Published: nan

 No L 249/28 EN Official Journal of the European Communities 1 . 10 . 96 COMMISSION REGULATION (EC) No 1889/96 of 30 September 1996 setting the intervention threshold for apples for the 1996/97 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, the last five marketing years for which figures are available; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1121 /89 of 27 April 1989 on the introduction of an intervention threshold for apples and cauliflowers ('), as last amended by Regulation (EC) No 1327/95 (2), and in particular Article 3 thereof, HAS ADOPTED THIS REGULATION: Article 1 The intervention threshold for apples for the 1996/97 marketing year shall be 273 519 tonnes . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Whereas Article 1 of Regulation (EEC) No 1121 /89 speci ­ fies how the intervention threshold is to be determined; whereas it is for the Commission to set the intervention threshold by the percentages given in paragraph 1 of that Article to average production for fresh consumption in This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 September 1996 . For the Commission Franz FISCHLER Member  of the Commission (') OJ No L 118 , 29 . 4. 2 OJ No L 128 , 13 . 6 . 1989, p . 21 . 1995, p . 8 .